EXHIBIT 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the "Agreement"), dated as of September 15,
2009, is entered into by and between MMR Information Systems, Inc., a
corporation organized under the laws of Delaware, USA, with its principal
executive office at 2934 1/2 Beverly Glen Circle, Suite 702, Los Angeles, CA
90077 (the "Company"), and Dutchess Equity Fund, LP, a Delaware Limited
Partnership, with its principal office at 50 Commonwealth Avenue, Suite 2,
Boston, MA 02116 (the "Holder").

Wherea

s, in connection with the Investment Agreement by and between the Company and
the Investor of this date (the "Investment Agreement"), the Company has agreed
to issue and sell to the Investor an indeterminate number of shares of the
Company's Common Stock, par value $0.001 per share (the "Common Stock"), to be
purchased pursuant to the terms and subject to the conditions set forth in the
Investment Agreement; and



Whereas

, to induce the Investor to execute and deliver the Investment Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the "1933 Act"), and applicable state
securities laws, with respect to the shares of Common Stock issuable pursuant to
the Investment Agreement.

